

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.2.24






CHARMING SHOPPES, INC.
2004 STOCK AWARD AND INCENTIVE PLAN
As amended and restated December 1, 2008




1.           Purpose of the Plan.
 
The purpose of this 2004 Stock Award and Incentive Plan (the "Plan") is to aid
Charming Shoppes, Inc., a Pennsylvania corporation (the "Company"), in
attracting, retaining, motivating and rewarding employees and other persons who
provide substantial services to the Company or its subsidiaries or affiliates,
to provide for equitable and competitive compensation opportunities, to
recognize individual contributions and reward achievement of Company goals, and
promote the creation of long-term value for shareholders by closely aligning the
interests of Participants with those of shareholders.  The Plan authorizes
stock-based and cash-based incentives for Participants.
 
2.           Definitions.
 
In addition to the terms defined in Section 1 above and elsewhere in the Plan,
the following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
 
(a)           "Award" means any Option, SAR, Restricted Stock, Deferred Stock,
Stock granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, or Performance Award, together with any related right or
interest, granted to a Participant under the Plan.
 
(b)           "Beneficiary" shall mean any person or trust which has been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under
this Plan upon such Participant's death or, if there is no designated
Beneficiary or surviving designated Beneficiary, then any person or trust
entitled by will or the laws of descent and distribution to receive such
benefits.
 
(c)           "Board" means the Company’s Board of Directors.
 
(d)           "Code" means the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation (including a proposed
regulation) thereunder shall include any successor provisions and regulations.
 
(e)           "Committee" means the Compensation and Stock Option Committee of
the Board, the composition and governance of which is established in the
Committee's Charter as approved from time to time by the Board and other
corporate governance documents of the Company.  No action of the Committee shall
be void or deemed to be without authority due to the failure of any member, at
the time the action was taken, to meet any qualification standard set forth in
the Committee Charter or this Plan.  The full Board may perform any function of
the Committee hereunder, in which case the term "Committee" shall refer to the
Board.
 
(f)           "Covered Employee" means an Eligible Person who is a Covered
Employee as specified in Section 10(j).
 

 
1

--------------------------------------------------------------------------------

 

(g)           "Deferred Stock" means a right, granted to a Participant under
Section 6(e), to receive Stock or other Awards or a combination thereof at the
end of a specified deferral period.  Deferred Stock may be denominated as "stock
units," "restricted stock units," "phantom shares," "performance shares," or
other appellations.
 
(h)           "Dividend Equivalent" means a right, granted to a Participant
under Section 6(g), to receive cash, Stock, other Awards or other property equal
in value to all or a specified portion of the dividends paid with respect to a
specified number of shares of Stock.
 
(i)           "Effective Date" means the effective date specified in Section
10(p).
 
(j)           "Eligible Person" has the meaning specified in Section 5.
 
(k)           "Exchange Act" means the Securities Exchange Act of 1934, as
amended. References to any provision of the Exchange Act or rule (including a
proposed rule) thereunder shall include any successor provisions and rules.
 
(l)           "Fair Market Value" means the fair market value of Stock, Awards
or other property as determined in good faith by the Committee or under
procedures established by the Committee.  Unless otherwise determined by the
Committee, the Fair Market Value of Stock as of any given date means the closing
sale price of a share reported on the NASDAQ National Market (or, if Shares are
then principally traded on a national securities exchange, in the reported
“composite transactions” for such exchange) for such date, or, if no shares were
traded on that date, on the next preceding day on which there was such a trade.
Fair Market Value relating to the exercise price of any Non-409A Option or Stock
Appreciation Right shall conform to requirements under Code Section 409A.
 
(m)           "409A Awards" means Awards that constitute a deferral of
compensation subject to Code Section 409A and regulations thereunder. "Non-409A
Awards" means Awards other than 409A Awards (including Awards exempt under
Treasury Regulation § 1.409A-1(b)(4) and any successor regulation, and Awards
that vested before 2005 and which therefore are "grandfathered" under
Section 409A). Although the Committee retains authority under the Plan to grant
Options and Stock Appreciation Rights and Restricted Stock on terms that will
qualify those Awards as 409A Awards, Options and Stock Appreciation Rights and
Restricted Stock are intended to be Non-409A Awards (referred to herein as
"Non-409A Options" and "Non-409A Stock Appreciation Rights") unless otherwise
expressly specified by the Committee.


(m)           "Incentive Stock Option" or "ISO" means any Option designated as
an incentive stock option within the meaning of Code Section 422 or any
successor provision thereto and qualifying thereunder.
 
(n)           "Option" means a right, granted to a Participant under
Section 6(b), to purchase Stock or other Awards at a specified price during
specified time periods.
 
(o)           "Other Stock-Based Awards" means Awards granted to a Participant
under Section 6(h).
 
(p)           "Participant" means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.
 

 
2

--------------------------------------------------------------------------------

 

(q)           "Performance Award" means a conditional right, granted to a
Participant under Sections 6(i) and 7, to receive cash, Stock or other Awards or
payments, as determined by the Committee, based upon performance criteria
specified by the Committee.
 
(r)           "Preexisting Plan" means the Company’s 1993 Employees' Stock
Incentive Plan, the 1999 Associates' Stock Incentive Plan and the 2000
Associates' Stock Incentive Plan.
 
(s)           "Qualified Member" means a member of the Committee who is a
"Non-Employee Director" within the meaning of Rule 16b-3(b)(3), an "outside
director" within the meaning of Regulation 1.162-27 under Code Section 162(m),
and "independent" within the meaning of The Nasdaq Stock Market Inc.'s
Marketplace Rules and applicable corporate governance documents of the Company.
 
(t)           "Restricted Stock" means Stock granted to a Participant under
Section 6(d) which is subject to certain restrictions and to a risk of
forfeiture.
 
(u)           "Rule 16b-3" means Rule 16b-3, as from time to time in effect and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.
 
(v)           "Stock" means the Company’s Common Stock, and any other equity
securities of the Company that may be substituted or resubstituted for Stock
pursuant to Section 10(c).
 
(w)           "Stock Appreciation Rights" or "SAR" means a right granted to a
Participant under Section 6(c).
 
3.           Administration.
 
(a)           Authority of the Committee.  The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised and on which the risk of
forfeiture or deferral period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to,
Awards (including authority to specify terms of Awards applicable in the event
of a change in control); to prescribe documents evidencing or setting terms of
Awards (such Award documents need not be identical for each Participant),
amendments thereto, and rules and regulations for the administration of the Plan
and amendments thereto; to construe and interpret the Plan and Award documents
and correct defects, supply omissions or reconcile inconsistencies therein; and
to make all other decisions and determinations as the Committee may deem
necessary or advisable for the administration of the Plan. Decisions of the
Committee with respect to the administration and interpretation of the Plan
shall be final, conclusive, and binding upon all persons interested in the Plan,
including Participants, Beneficiaries, transferees under Section 10(b) and other
persons claiming rights from or through a Participant, and shareholders.
 
(b)           Manner of Exercise of Committee Authority.  At any time that a
member of the Committee is not a Qualified Member, any action of the Committee
relating to an Award intended by the Committee to qualify as "performance-based
compensation" within the meaning of Code Section 162(m) and regulations
thereunder or intended to be covered by an exemption under Rule 16b-3 under the
Exchange  Act  may  be taken by a subcommittee,  designated by the Committee or
the Board, composed
 

 
3

--------------------------------------------------------------------------------

 

solely of two or more Qualified Members or may be taken by the Committee but
with each such member who is not a Qualified Member abstaining or recusing
himself or herself from such action, provided that, upon such abstention or
recusal, the Committee remains composed of two or more Qualified Members. Such
action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s), shall be the action of
the Committee for purposes of the Plan. The express grant of any specific power
to the Committee, and the taking of any action by the Committee, shall not be
construed as limiting any power or authority of the Committee. To the fullest
extent authorized under applicable provisions of the Pennsylvania Business
Corporation Law, the Committee may delegate to officers or managers of the
Company or any subsidiary or affiliate, or committees thereof, the authority,
subject to such terms as the Committee shall determine, to perform such
functions, including administrative functions, as the Committee may determine,
to the extent that such delegation will not cause Awards intended to qualify as
"performance-based compensation" under Code Section 162(m) to fail to so
qualify.  In furtherance of this authorization, unless otherwise determined by
the Committee the Company's internal stock option committee shall be authorized
to grant options and other awards to any eligible employee other than an
executive officer in any fiscal year and subject to such limitations as the
Committee may specify..
 
(c)           Limitation of Liability.  The Committee and each member thereof,
and any person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished to him or her by any officer or other employee of the Company or any
subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel, or other professional retained
by the Company to assist in the administration of the Plan.  Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and any such person shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination, or interpretation.
 
4.           Stock Subject to Plan and Related Limitations.
 
(a)           Overall Number of Shares Available for Delivery.  Subject to
adjustment as provided in Section 10(c), the total number of shares of Stock
reserved and available for delivery in connection with Awards under the Plan
shall be (i) 6,500,000 plus (ii) the number of shares remaining available at the
Effective Date under the 1993 Employees' Stock Incentive Plan and (iii) the
number of shares subject to Awards under the Plan or awards under the
Preexisting Plans which become available in accordance with Section 4(b) after
the Effective Date   Of these shares, 2,000,000 may be delivered in connection
with "full-value Awards," meaning Awards other than Options, SARs, or Awards for
which the Participant pays the intrinsic value directly or by forgoing a right
to receive a cash payment from the Company; provided, however, that full-value
Awards relating to shares in excess of the number specified in this sentence may
be granted and shares delivered in settlement thereof if the number of shares
that may thereafter be delivered in connection with non-full-value Awards is
reduced by three shares for each such excess share delivered in settlement of a
full-value Award.  The limitation on full-value Awards under this Section 4(a)
shall be subject to Section 4(b) and subject to adjustment as provided in
Section 10(c).  In order that applicable regulations under the Code relating to
ISOs shall be satisfied, the maximum number of shares of Stock that may be
delivered upon exercise of  ISOs shall be the number specified in clauses (i)
and (ii) of the first sentence of this Section 4(a), and, if necessary to
satisfy such regulations, that same maximum limit shall apply to the number of
shares of Stock that may be delivered in connection with each other type of
Award under the Plan (applicable separately to each type of Award).  Any shares
of Stock delivered under the Plan shall consist of authorized and unissued
shares or treasury shares.
 

 
4

--------------------------------------------------------------------------------

 

(b)           Share Counting Rules.  The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award.  Shares that are potentially
deliverable under an Award under the Plan or an award under any Preexisting Plan
that is canceled, expired, forfeited, settled in cash or otherwise terminated
without a delivery of such shares to the Participant will not be counted as
delivered under the Plan or such Preexisting Plan but will again be available
for Awards under the Plan.  Shares that have been issued in connection with an
Award (e.g., Restricted Stock) or Preexisting Plan award that is canceled,
forfeited, or settled in cash such that those shares are returned to the Company
will again be available for Awards under the Plan.  Shares withheld in payment
of the exercise price or taxes relating to an Award or Preexisting Plan award
and shares equal to the number surrendered in payment of any exercise price or
taxes relating to an Award or Preexisting Plan award shall be deemed to
constitute shares not delivered to the Participant and shall be deemed to be
available for Awards under the Plan.  The foregoing notwithstanding, if issued
shares are returned to the Company, including upon a cash out of Restricted
Stock, surrender of shares in payment of an exercise price or taxes relating to
an Award, or withholding of shares in payment of taxes upon vesting of
Restricted Stock, such shares shall not become available again under the Plan if
the transaction resulting in the return of shares occurs more than ten years
after the date of the most recent shareholder approval of the Plan, and
otherwise shares shall not become available under this Section 4(b) in an event
that would constitute a "material amendment" of the Plan subject to shareholder
approval under then applicable NASDAQ Marketplace Rules.  In addition, in the
case of any Award granted in substitution for an award of a company or business
acquired by the Company or a subsidiary or affiliate, shares issued or issuable
in connection with such substitute Award shall not be counted against the number
of shares reserved under the Plan, but shall be available under the Plan by
virtue of the Company’s assumption of the plan or arrangement of the acquired
company or business. This Section 4(b) shall apply to the share limit imposed to
conform to the Treasury regulations governing ISOs only to the extent consistent
with applicable regulations relating to ISOs under the Code.  Because shares
will count against the number reserved in Section 4(a) upon delivery, and
subject to the share counting rules under this Section 4(b), the Committee may
determine that Awards may be outstanding that relate to a greater number of
shares than the aggregate remaining available under the Plan, so long as Awards
will not result in delivery and vesting of shares in excess of the number then
available under the Plan.
 
(c)           Run Rate Limitation.  The aggregate number of shares that may be
subject to Awards granted under the Plan in any fiscal year shall not exceed two
percent of the outstanding class of Common Stock fully diluted as of the last
day of the preceding fiscal year.  For this purpose, awards granted in a given
fiscal year but also cancelled or forfeited within that year will be
disregarded.
 
5.           Eligibility and Certain Award Limitations.
 
(a)           Eligibility.  Awards may be granted under the Plan only to
Eligible Persons.  For purposes of the Plan, an "Eligible Person" means an
employee of the Company or any subsidiary or affiliate, including any executive
officer, a consultant or other person who provides substantial services to the
Company or a subsidiary or affiliate (but excluding a person providing services
solely as a non-employee director), and any person who has been offered
employment by the Company or a subsidiary or affiliate, provided that such
prospective employee may not receive any payment or exercise any right relating
to an Award until such person has commenced employment with the Company or a
subsidiary or affiliate. An employee on leave of absence may be considered as
still in the employ of the Company or a subsidiary or affiliate for purposes of
eligibility for participation in the Plan.  For purposes of the Plan, a joint
venture in which the Company or a subsidiary has a substantial direct or
indirect equity investment shall be deemed an affiliate, if so determined by the
Committee.
 

 
5

--------------------------------------------------------------------------------

 

(b)           Per-Person Award Limitations.  In each fiscal year during any part
of which the Plan is in effect, an Eligible Person may be granted Awards in the
aggregate relating to up to his or her Annual Limit.  A Participant's Annual
Limit, in any fiscal year during any part of which the Participant is then
eligible under the Plan, shall equal two million shares plus the amount of the
Participant's unused Annual Limit relating to Stock-denominated Awards as of the
close of the previous fiscal year, subject to adjustment as provided in Section
10(c).  In the case of a cash-denominated Award for which the limitation set
forth in the preceding sentence would not operate as an effective limitation
satisfying Treasury Regulation 1.162-27(e)(4) (including a cash Performance
Award under Section 7), an Eligible Person may not be granted Awards authorizing
the earning during any fiscal year of an amount that exceeds the Participant's
Annual Limit, which for this purpose shall equal $2 million plus the amount of
the Participant's unused cash Annual Limit as of the close of the previous year
(this limitation is separate and not affected by the number of Awards granted
during such calendar year subject to the limitation in the preceding
sentence).  For this purpose, (i) "earning" means satisfying performance
conditions so that an amount becomes payable, without regard to whether it is to
be paid currently or on a deferred basis or continues to be subject to any
service requirement or other non-performance condition, and (ii) a Participant's
Annual Limit is used to the extent a number of shares or cash amount may be
potentially earned or paid under an Award, regardless of whether such shares or
amount in fact are earned or paid.
 


6.           Specific Terms of Awards.
 
(a)           General.  Awards may be granted on the terms and conditions set
forth in this Section 6.  In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to Section
10(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award.  The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan.  The Committee may require payment of consideration
for an Award except as limited by the Plan.
 
(b)           Options.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:
 
(i)           Exercise Price.  The exercise price per share of Stock purchasable
under an Option (including both ISOs and non-qualified Options) shall be
determined by the Committee, provided that such exercise price shall be not less
than the Fair Market Value of a share of Stock on the date of grant of such
Option, subject to Sections 6(f) and 8(a).
 
(ii)           Option Term; Time and Method of Exercise.  The Committee shall
determine the term of each Option, provided that in no event shall the term of
any ISO or SAR in tandem therewith exceed a period of ten years from the date of
grant.  The Committee shall determine the time or times at which or the
circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the methods by which such exercise price may be paid or deemed to
be paid and the form of such payment (subject to Section 10(k)), including,
without limitation, cash, Stock (including through withholding of Stock
deliverable upon exercise, except that any such withholding transaction that
will result in additional accounting expense to the Company must be expressly
authorized by the Committee), other Awards or awards granted under other plans
of the Company or any subsidiary or affiliate, or other property (including
through "cashless exercise" arrangements, to the extent permitted by applicable
law),  and the methods by or forms
 

 
6

--------------------------------------------------------------------------------

 

in which Stock will be delivered or deemed to be delivered in satisfaction of
Options to Participants (including deferred delivery of shares representing the
Option "profit," at the election of the Participant or as mandated by the
Committee, with such deferred shares subject to any vesting, forfeiture or other
terms as the Committee may specify).
 
(iii)           ISOs.  The terms of any ISO granted under the Plan shall comply
in all respects with the provisions of Code Section 422, including but not
limited to the requirement that no ISO shall be granted more than ten years
after the Effective Date.
 
(c)           Stock Appreciation Rights.  The Committee is authorized to grant
SARs to Participants on the following terms and conditions:
 
(i)           Right to Payment.  A SAR shall confer on the Participant to whom
it is granted a right to receive, upon exercise thereof, the excess of (A) the
Fair Market Value of one share of Stock on the date of exercise over (B) the
grant price of the SAR as determined by the Committee, which grant price shall
be not less than the Fair Market Value of a share of Stock on the date of grant
of such SAR.


(ii)           Other Terms.  The Committee shall determine at the date of grant
or thereafter, the time or times at which and the circumstances under which a
SAR may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be free-standing or in tandem or
combination with any other Award, and the maximum term of an SAR, which in no
event shall exceed a period of ten years from the date of grant.  The Committee
may require that an outstanding Option be exchanged for an SAR exercisable for
Stock having vesting, expiration, and other terms substantially the same as the
Option (subject to Section 10(k)).
 
(d)           Restricted Stock.  The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:
 
(i)           Grant and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a shareholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvest­ment
or other requirement imposed by the Committee).
 
(ii)           Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment or service during the applicable restriction
period, Restricted Stock that is at that time subject to restrictions shall be
forfeited and reacquired by the Company; provided that the Committee may
provide, by rule or regulation or in any Award document, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will lapse in whole or in part, including in the event of
terminations resulting from specified causes.
 

 
7

--------------------------------------------------------------------------------

 

(iii)           Certificates for Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.
 
(iv)           Dividends and Splits.  As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.
 
(e)           Deferred Stock.  The Committee is authorized to grant Deferred
Stock to Participants, which are rights to receive Stock, other Awards, or a
combination thereof at the end of a specified deferral period, subject to the
following terms and conditions:
 
(i)           Award and Restrictions.  Issuance of Stock will occur upon
expiration of the deferral period specified for an Award of Deferred Stock by
the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, Deferred Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine at the date of grant or thereafter. Deferred Stock
may be satisfied by delivery of Stock, other Awards, or a combination thereof
(subject to Section 10(k)), as determined by the Committee at the date of grant
or thereafter.
 
(ii)           Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment or service during the applicable deferral period
or portion thereof to which forfeiture conditions apply (as provided in the
Award document evidencing the Deferred Stock), all Deferred Stock that is at
that time subject to such forfeiture conditions shall be forfeited; provided
that the Committee may provide, by rule or regulation or in any Award document,
or may determine in any individual case, that restrictions or forfeiture
conditions relating to Deferred Stock will lapse in whole or in part, including
in the event of terminations resulting from specified causes.
 
(iii)           Dividend Equivalents.  Unless otherwise determined by the
Committee, Dividend Equivalents on the specified number of shares of Stock
covered by an Award of Deferred Stock shall be either (A) paid with respect to
such Deferred Stock at the dividend payment date in cash or in shares
of  unrestricted Stock having  a Fair Market  Value equal to the
 

 
8

--------------------------------------------------------------------------------

 

amount of such dividends, or (B) deferred with respect to such Deferred Stock,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in additional Deferred Stock, other Awards or other investment
vehicles having a Fair Market Value equal to the amount of such dividends, as
the Committee shall determine or permit a Participant to elect.
 
(f)           Bonus Stock and Awards in Lieu of Obligations.  The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee;
provided, however, that not more than five percent of the shares of Stock
authorized under the Plan may be granted pursuant this Section 6(f).
 
(g)           Dividend Equivalents.  The Committee is authorized to grant
Dividend Equivalents to a Participant, entitling the Participant to receive
cash, Stock, other Awards, or other property equivalent to all or a portion of
the dividends paid with respect to a specified number of shares of Stock.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award. The Committee may provide that Dividend Equivalents shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to
restrictions on transferability, risks of forfeiture and such other terms as the
Committee may specify.
 
(h)           Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine; provided, however, that any such Award for which
the purchase price (together with any other cash consideration paid or forgone
by the Participant) is "discounted" such that it does not at least equal the
Fair Market Value of the underlying shares at the date the Award is granted
shall be deemed a full-value Award for purposes of this Plan.  Cash awards, as
an element of or supplement to any other Award under the Plan, may also be
granted pursuant to this Section 6(h).
 
(i)           Performance Awards.  Performance Awards, denominated in cash or in
Stock or other Awards, may be granted by the Committee in accordance with
Section 7.
 
7.           Performance Awards.
 
(a)           Performance Awards Generally.  The Committee is authorized to
grant Performance Awards on the terms and conditions specified in this
Section 7. Performance Awards may be denominated as a cash amount, number of
shares of Stock, or specified number of other Awards (or a combination) which
may be earned upon achievement or satisfaction of performance conditions
specified by the Committee. In addition, the Committee may specify that any
other Award shall constitute a Perform­ance Award by conditioning the right of a
Participant to exercise the Award or have it settled, and the timing
thereof,  upon  achievement  or
satisfaction  of  such  performance  conditions  as  may  be
 

 
9

--------------------------------------------------------------------------------

 

specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Sections 7(b) and 7(c) in the case of a Performance Award intended
to qualify as "performance-based compensation" under Code Section 162(m).
 
(b)           Performance Awards Granted to Covered Employees.  If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
"performance-based compensation" for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).
 
(i)           Performance Goal Generally.  The performance goal for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Section 7(b). The performance
goal shall be objective and shall otherwise meet the requirements of Code
Section 162(m) and regulations thereunder (including Regulation 1.162-27 and
successor regula­tions thereto), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being "substantially uncertain." The Committee may determine
that such Performance Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance Awards. Performance goals may differ for Performance Awards
granted to any one Participant or to different Participants.
 
(ii)           Business Criteria.  One or more of the following business
criteria for the Company, on a consolidated basis, and/or for specified
subsidiaries or affiliates or other business units of the Company, shall he used
by the Committee in establishing performance goals for such Performance Awards:
(1) net sales; (2) earnings from operations, earnings before or after taxes,
earnings before or after interest, depreciation, amortization, or extraordinary
or special items; (3) net income or net income per common share (basic or
diluted); (4) return measures, including, but not limited to, return on assets
(gross or net), return on investment, return on capital, or return on equity;
(5) cash flow, free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, or cash flow in excess of cost of
capital; (6) interest expense after taxes; (7) economic value created or
economic profit; (8) operating margin or profit margin; (9) shareholder value
creation measures, including but not limited to stock price or total shareholder
return; (10) dividend payout as a percentage of net income; (11) expense
targets, working capital targets, or operating efficiency; and (12) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion goals, cost targets,
customer satisfaction, employee satisfaction, management of employment practices
and employee benefits, supervision of litigation and information technology, and
goals relating to acquisitions or divestitures of subsidiaries, affiliates or
joint ventures. The targeted level or levels of performance with respect to such
business criteria may be established at such levels and in such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.  The Committee may specify that performance will be determined before
payment of bonuses, capital charges, non-recurring or extraordinary income or
expense, or other financial and general and administrative expenses for the
performance period.
 

 
10

--------------------------------------------------------------------------------

 

(iii)           Performance Period; Timing for Establishing Performance
Goals.  Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period of up to one year or more than one
year, as specified by the Committee. A performance goal shall be established not
later than the earlier of (A) 90 days after the beginning of any performance
period applicable to such Performance Award or (B) the time 25% of such
performance period has elapsed.
 
(iv)           Performance Award Pool.  The Committee may establish a
Performance Award pool, which shall be an unfunded pool, for purposes of
measuring performance of the Company in connection with Performance Awards. The
amount of such Performance Award pool shall be based upon the achievement of a
performance goal or goals based on one or more of the business criteria set
forth in Section 7(b)(ii) during the given performance period, as specified by
the Committee in accordance with Section 7(b)(iv). The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.
 
(v)           Settlement of Performance Awards; Other Terms.  Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, increase
or reduce the amount of a settlement otherwise to be made in connection with
such Performance Awards, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Perform­ance Award subject
to this Section 7(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as "performance-based compensation" for purposes of Code Section 162(m). The
Committee shall specify the circum­stances in which such Performance Awards
shall be paid or forfeited in the event of termination of employment by the
Participant or other event (including a change in control) prior to the end of a
performance period or settlement of such Performance Awards.
 
(c)           Written Determinations.  Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to Performance Awards, and the amount of any final Performance
Award shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m). Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.
 
8.           Certain Provisions Applicable to Awards.
 
(a)           Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
subsidiary or affiliate, or any business entity to be acquired by the Company or
a subsidiary or affiliate, or any other right of a Participant to receive
payment from the Company or any subsidiary or affiliate.  Awards granted in
addition to or in tandem with other Awards or awards may be granted either as of
the same time as or a different time from the grant of such other Awards or
awards. Subject to Sections 10(e) and 10(k), the Committee may determine that,
in granting a new Award, the in-
 

 
11

--------------------------------------------------------------------------------

 

the-money value of any surrendered Award or award may be applied to reduce the
exercise price of any Option, grant price of any SAR, or purchase price of any
other Award, and the fair value of any surrendered Award or award may be used to
reduce the fair-value purchase price of any other Award.
 
(b)           Term of Awards.  The term of each Award shall be for such period
as may be determined by the Committee, subject to the express limitations set
forth in Section 6(b)(ii) and 6(c)(ii).
 
(c)           Form and Timing of Payment under Awards; Deferrals.  Subject to
the terms of the Plan (including Section 10(k)) and any applicable Award
document, payments to be made by the Company or a subsidiary or affiliate upon
the exercise of an Option or other Award or settlement of an Award may be made
in such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property and may be made in it single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events (subject to Section 10(k)).  Installment or deferred payments
may be required by the Committee (subject to Section 10(e)) or permitted at the
election of the Participant on terms and conditions established by the
Committee. Payments may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.
 
(d)           Exemptions from Section 16(b) Liability.  With respect to a
Participant who is then subject to the reporting requirements of
Section 16(a) of the Exchange Act in respect of the Company, the Committee shall
implement transactions under the Plan and administer the Plan in a manner that
will ensure that each transaction with respect to such a Participant is exempt
from liability under Rule 16b-3 or otherwise not subject to liability under
Section 16(b)), except that this provision shall not limit sales by such a
Participant, and such a Participant may engage in other non-exempt transactions
under the Plan.  The Committee may authorize the Company to repurchase any Award
or shares of Stock deliverable or delivered in connection with any Award
(subject to Section 10(k)) in order that a Participant who is subject to
Section 16 of the Exchange Act will avoid incurring liability under
Section 16(b).  Unless otherwise specified by the Participant, equity securities
or derivative securities acquired under the Plan which are disposed of by a
Participant shall be deemed to be disposed of in the order acquired by the
Participant.
 
(e)           Limitation on Vesting of Certain Awards.  Full-value Awards (as
defined in Section 4(a)) other than bonus shares granted under Section 6(f) and
shares issuable in connection with dividend equivalents under Section 6(g), if
their grant or vesting is subject to performance conditions, shall have a
minimum vesting period of no less than one year, and such Awards, if neither
their grant nor vesting is subject to performance conditions, shall have a
minimum vesting period of no less than three years; provided, however, that such
Awards may vest on an accelerated basis in the event of a Participant’s death,
disability, retirement, other termination not due to the fault of the
Participant, or in the event of a change in control or other special
circumstances.  For purposes of this Section 8(e), (i) a performance period that
precedes the grant of the Award will be treated as part of the vesting period if
the participant has been notified promptly after the commencement of the
performance period that he or she has the opportunity to earn the Award based on
performance and continued service, and (ii) vesting over a one-year period or
three-year period will include periodic vesting over such period if the rate of
such vesting is proportional (or less rapid) throughout such period.
 

 
12

--------------------------------------------------------------------------------

 

9.           Additional Award Forfeiture Provisions.
 
The Committee may condition a Participant's right to receive a grant of an
Award, to exercise the Award, to retain cash, Stock , other Awards, or other
property acquired in connection with an Award, or to retain the profit or gain
realized by a Participant in connection with an Award, including cash or other
proceeds received upon sale of Stock acquired in connection with an Award, upon
compliance by the Participant with specified conditions relating to
non-competition, confidentiality of information relating to or possessed by the
Company, non-solicitation of customers, suppliers, and employees of the Company,
cooperation in litigation, non-dis­parage­ment of the Company and its officers,
directors and affiliates, and other restrictions upon or covenants of the
Participant, including during specified periods following termination of
employment or service to the Company.


10.           General Provisions.
 
(a)           Compliance with Legal and Other Requirements.  The Company may, to
the extent deemed necessary or advisable by the Committee, postpone the issuance
or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.
 
(b)           Limits on Transferability; Beneficiaries.  No Award or other right
or interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Award, but only if and to the
extent such transfers are permitted by the Committee, subject to any terms and
conditions which the Committee may impose thereon (including limitations the
Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.
 
(c)               Adjustments.  In the event that any large, special and
non-recurring dividend or other distribution (whether in the form of cash or
property other than Stock), recapitalization, forward or reverse split, Stock
dividend, reorganization, merger, consolidation, spin-off, combination.
repurchase, share exchange, liquidation. dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is
determined  by  the  Committee  to  be  appropriate  under  the  Plan,  then  the

 
13

--------------------------------------------------------------------------------

 

Committee may, in such manner as it may deem equitable, adjust any or all of
(i) the number and kind of shares of Stock which may be delivered in connection
with Awards granted thereafter, including the aggregate share limitation and
full-value share limitation then applicable under the Plan, (ii) the number and
kind of shares of Stock by which annual per-person Award limitations are
measured under Section 5(b), (iii) the number and kind of shares of Stock
subject to or deliverable in respect of outstanding Awards and (iv) the exercise
price, grant price or purchase price relating to any Award or, if deemed
appropriate, the Committee may make provision for a payment of cash or property
to the holder of an outstanding Award in settlement of such Award.  The
Committee shall provide for such equitable adjustments of outstanding awards in
order to preserve the positive intrinsic value of such awards, unless in the
circumstances the Participant would be able to realize such intrinsic value in
the absence of an adjustment.  In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
(including Performance Awards and performance goals and any hypothetical funding
pool relating thereto) in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding sentence, as
well as acquisitions and dispositions of businesses and assets) affecting the
Company, any subsidiary or affiliate or other business unit, or the financial
statements of the Company or any subsidiary or affiliate, or in response to
changes in applicable laws. regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any subsidiary or affiliate or business
unit thereof, performance of comparable organiza­tions, economic and business
conditions, personal performance of a Participant, and any other circumstances
deemed relevant; provided that no such adjustment shall be authorized or made if
and to the extent that the existence of such authority or the making of a
particular adjustment would cause Options, SARs, or Performance Awards granted
under Section 8 to Participants designated by the Committee as Covered Employees
and intended to qualify as "performance-based compensation" under Code
Section 162(m) and regulations thereunder to otherwise fail to so qualify.


 (d)           Tax Provisions.
 
(i)           Withholding.  The Company and any subsidiary or affiliate is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Stock, or any payroll or other
payment to a Participant, amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Award.  This authority shall
include authority to withhold or receive Stock or other property and to make
cash payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee.  Other provisions of the Plan notwithstanding, only the minimum
amount of Stock deliverable in connection with an Award necessary to satisfy
statutory withholding requirements will be withheld, except a greater amount of
Stock may be withheld provided that any such withholding transaction that will
result in additional accounting expense to the Company must be expressly
authorized by the Committee.
 
(ii)           Required Consent to and Notification of Code Section 83(b)
Election.  No election under Section 83(b) of the Code (to include in gross
income in the year of transfer the amounts specified in Code Section 83(b)) or
under a similar provision of the laws of a jurisdiction outside the United
States may be made unless expressly permitted by the terms of the Award document
or by action of the Committee in writing prior to the making of such
election.  In any case in which a Participant is permitted to make such an
election in connection with an Award, the Participant shall notify the Company
of such election within ten days of
 

 
14

--------------------------------------------------------------------------------

 

filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.
 
(iii)           Requirement of  Notification Upon Disqualifying Disposition
Under Code Section 421(b).  If any Participant shall make any disposition of
shares of Stock delivered pursuant to the exercise of Incentive Stock Options
under the circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten days thereof.
 
 
(e)           Changes to the Plan.  The Board may amend, suspend or terminate
the Plan or the Committee’s authority to grant Awards under the Plan without the
consent of shareholders or Participants; provided, however, that any amendment
to the Plan shall be submitted to the Company’s shareholders for approval not
later than the earliest annual meeting for which the record date is after the
date of such Board action if such shareholder approval is required by any
federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Stock may then be listed or quoted, and
the Board may otherwise, in its discretion, determine to submit other amendments
to the Plan to shareholders for approval; and provided further, that, without
the consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under any outstanding Award.
Without the approval of shareholders, the Committee will not amend or replace
previously granted Options in a transaction that constitutes it
"repricing."  For this purpose, a “repricing” means: (1) amending the terms of
an Option or SAR after it is granted to lower its exercise price or base price;
(2) any other action that is treated as a repricing under generally accepted
accounting principles; and (3) canceling an Option or SAR at a time when its
strike price is equal to or greater than the fair market value of the underlying
Stock, in exchange for another Option, SAR, Restricted Stock, or other equity,
unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction. A cancellation and
exchange described in clause (3) of the preceding sentence will be considered a
repricing regardless of whether the Option, Restricted Stock or other equity is
delivered simultaneously with the cancellation, regardless of whether it is
treated as a repricing under generally accepted accounting principles, and
regardless of whether it is voluntary on the part of the Option
holder.  Adjustments to awards under Section 10(c) will not be deemed
"repricings," however.
 
(f)           Right of Setoff.  The Company or any subsidiary or affiliate may,
to the extent permitted by applicable law, deduct from and set off against any
amounts the Company or it subsidiary or affiliate may owe to the Participant
from time to time, including amounts payable in connection with any Award, owed
as wages, fringe benefits, or other compensation owed to the Participant.  Such
amounts as may be owed by the Participant to the Company, although the
Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff. By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff under
this Section 10(f).
 
(g)           Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an "unfunded" plan for incentive and deferred
compensation (excluding awards of Restricted Stock).  With respect to any
payments not yet made to a Participant or obligation to deliver Stock pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan.  Such trusts or
other arrangements shall
 

 
15

--------------------------------------------------------------------------------

 

be consistent with the "unfunded" status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.
 
(h)           Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor its submission to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements and awards
which do not qualify under Code Section 162(m), and such other arrangements may
be either applicable generally or only in specific cases.
 
(i)           Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash consideration, the Participant
shall be repaid the amount of such cash consideration.  No fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether and when cash, other Awards or other property
shall be issued or paid in lieu of such fractional shares, or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
(j)           Compliance with Code Section 162(m).  It is the intent of the
Company that Options and SARs granted to Covered Employees and other Awards
designated as Awards to Covered Employees subject to Section 7 shall constitute
qualified "performance-based compensation" within the meaning of Code
Section 162(m) and regulations thereunder, unless otherwise determined by the
Committee at the time of authorization or grant of an Award.  Accordingly, the
terms of Sections 7(b), (c), and (d), including the definitions of Covered
Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m) and regulations thereunder.  The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Participant will be a Covered Employee with respect to a fiscal year that
has not yet been completed, the term Covered Employee as used herein shall mean
only a person designated by the Committee as likely to be a Covered Employee
with respect to a specified fiscal year.  If any provision of the Plan or any
Award document relating to a Performance Award that is designated as intended to
comply with Code Section 162(m) does not comply or is inconsistent with the
requirements of Code Section 162(m) or regulations thereunder, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee or
any other person discretion to increase the amount of compensation otherwise
payable in connection with any such Award upon attainment of the applicable
performance objectives.
 
(k)           Certain Limitations Relating to Accounting Treatment of
Awards.  At any time that the Company is accounting for stock-denominated Awards
under Accounting Principles Board Opinion 25 ("APB 25"), the Company intends
that, with respect to such Awards, the compensation measurement date for
accounting purposes shall occur at the date of grant or the date performance
conditions are met if an Award is fully contingent on achievement of performance
goals, unless the Committee specifically determines otherwise.  Therefore, other
provisions of the Plan notwithstanding, in order to preserve this fundamental
objective of the Plan, if any authority granted to the Committee hereunder or
any provision of the Plan or an Award agreement would result, under APB 25, in
"variable" accounting or a measurement date other than the date of grant or the
date such performance conditions are met with respect to such Awards, if the
Committee was not specifically aware of such accounting conse­quence at the time
such Award was granted or provision otherwise became effective, such authority
shall be limited and such provision shall be automatically modified and reformed
to the extent necessary to preserve the accounting treatment of the award
intended by the Committee.  This provision shall cease to be effective if and at
such time as the Company no longer accounts for equity compensation under APB
25.
 

 
16

--------------------------------------------------------------------------------

 

(l)           Governing Law.  The validity, construction, and effect of the
Plan, any rules and regulations under the Plan, and any agreement under the Plan
shall be determined in accordance with the Pennsylvania Business Corporation
Law, to the extent applicable, other laws (including those governing contracts)
of the Commonwealth of Pennsylvania, without giving effect to principles of
conflicts of laws, and applicable federal law.
 
(m)           Awards to Participants Outside the United States.  The Committee
may modify the terms of any Award under the Plan made to or held by a
Participant who is then resident or primarily employed outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then resident or primarily employed, or so
that the value and other benefits of the Award to the Participant, as affected
by foreign tax laws and other restrictions applicable as a result of the
Participant’s residence or employment abroad shall be comparable to the value of
such an Award to a Participant who is resident or primarily employed in the
United States. An Award may be modified under this Section 10(m) in a manner
that is inconsistent with the express terms of the Plan, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) for the Participant whose Award is
modified.
 
(n)           Limitation on Rights Conferred under Plan.  No Participant shall
have any of the rights or privileges of a shareholder of the Company under the
Plan, including as a result of the grant of an Award or the creation of any
trust and deposit of shares therein, except at such time as an Option or SAR may
have been duly exercised or shares may be actually delivered in settlement of an
Award; provided, however, that a Participant granted Restricted Stock shall have
rights of a shareholder except to the extent that those rights are limited by
the terms of the Plan and the agreement relating to the Restricted
Stock.  Neither the Plan nor any action taken hereunder shall be construed as
(i) giving any Eligible Person or Participant the right to continue as an
Eligible Person or Participant or in the employ or service of the Company or a
subsidiary or affiliate, (ii) interfering in any way with the right of the
Company or a subsidiary or affiliate to terminate any Eligible Person’s or
Participant’s employment or service at any time, or (iii) giving an Eligible
Person or Participant any claim to be granted any Award under the Plan or to be
treated uniformly with other Participants and employees.  Except as expressly
provided in the Plan and an Award document, neither the Plan nor any Award
document shall confer on any person other than the Company and the Participant
any rights or remedies thereunder.
 
(o)           Severability; Entire Agreement.  If any of the provisions of this
Plan or any Award document is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder.  The Plan and any Award
documents contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.
 
(p)           Plan Effective Date and Termination.  The Plan shall become
effective if, and at such time as, the shareholders of the Company have approved
it by a majority of the votes cast at a duly held meeting of shareholders at
which a quorum is present.  Unless earlier terminated by action of the Board of
Directors, the Plan will remain in effect until such time as no Stock remains
available for delivery
 

 
17

--------------------------------------------------------------------------------

 

under the Plan and the Company has no further rights or obligations under the
Plan with respect to outstanding Awards under the Plan.
 
 
11.   Compliance with Code Section 409A
 
 
(a)           409A Awards and Deferrals.  Other provisions of the Plan
notwithstanding, the terms of any 409A Award (which for this purpose excludes
any Award that was both granted and vested before 2005 and therefore is deemed
to be “grandfathered” under applicable IRS regulations and guidance unless such
award is materially modified to become a 409A Award, and excludes any Award
granted to a person not subject to U.S. Federal income taxation in the year of
grant), including any authority of the Company and rights of the Participant
with respect to the 409A Award, shall be limited to those terms permitted under
Section 409A, and any terms not permitted under Section 409A shall be
automatically modified and limited to the extent necessary to conform with
Section 409A but only to the extent that such modification or limitation is
permitted under Code Section 409A and the regulations and guidance issued
thereunder.  The following rules will apply to 409A Awards:
 
 
(i)
Elections.  If a Participant is permitted to elect to defer compensation and in
lieu thereof receive an Award, or is permitted to elect to defer any payment
under an Award, such election will be permitted only at times in compliance with
Section 409A (including transition rules thereunder).  Such election shall be
made in accordance with Exhibit A hereto;



 
(ii)
Changes in Distribution Terms.  The Committee may, in its discretion, require or
permit on an elective basis a change in the distribution terms applicable to
409A Awards (and Non-409A Awards that qualify for the short-term deferral
exemption under Section 409A) in accordance with, and to the fullest extent
permitted by, applicable guidance of the Internal Revenue Service (including
Proposed Treasury Regulation § 1.409A, Preamble § XI.C and IRS Notice 2005-1),
and otherwise in accordance with Section 409A and regulations thereunder.  The
Senior Vice President -- Human Resources and General Counsel of the Company are
authorized to modify any such outstanding Awards to permit election of different
deferral periods provided that any such modifications may not otherwise increase
the benefits to Participants or the costs of such Awards to the Company.  Other
provisions of this Plan notwithstanding, changes to distribution timing
resulting from amendments to this Plan or changes in Participant elections in
2008 shall not have the affect of accelerating distributions into 2008 or
causing distributions that otherwise would have occurred in 2008 to be deferred
until a year after 2008;

 
 
(iii)
Exercise and Distribution.  Except as provided in Section 11(a)(iv) hereof, no
409A Award shall be exercisable (if the exercise would result in a distribution)
or otherwise distributable to a Participant (or his or her beneficiary) except
upon the occurrence of one of the following (or a date related to the occurrence
of one of the following), which must be specified in a written document
governing such 409A Award and otherwise meet the requirements of Treasury
Regulation § 1.409A-3:

 
 
 
(A)
Specified Time.  A specified time or a fixed schedule;

 

 
18

--------------------------------------------------------------------------------

 

 
 
(B)
Separation from Service.  The Participant’s separation from service (within the
meaning of Treasury Regulation § 1.409A-1(h) and other applicable rules under
Code Section 409A); provided, however, that if the Participant is a “specified
employee” under Treasury Regulation § 1.409A-1(i), settlement under this Section
11(a)(iii)(B) shall instead occur at the expiration of the six-month period
following separation from service under Section 409A(a)(2)(B)(i).  During such
six-month delay period, no acceleration of settlement may occur, except (1)
acceleration shall occur in the event of death of the Participant, (2), if the
distribution date was specified as the earlier of separation from service or a
fixed date and the fixed date falls within the delay period, the distribution
shall be triggered by the fixed date, and (3) acceleration may be permitted
otherwise if and to the extent permitted under Section 409A.  In the case of
installments, this delay shall not affect the timing of any installment
otherwise payable after the six-month delay period.  With respect to any 409A
Award, a reference in any agreement or other governing document to a
"termination of employment" which triggers a distribution shall be deemed to
mean a "separation from service" within the meaning of Treasury Regulation
§ 1.409A-1(h);

 
 
 
(C)
Death.  The death of the Participant.  Unless a specific time otherwise is
stated for payment of a 409A Award upon death, such payment shall occur in the
calendar year in which falls the 30th day after death;

 
 
 
(D)
Disability.  The date the Participant has experienced a 409A Disability (as
defined below); and

 
 
 
(E)
409A Change in Control.  The occurrence of a 409A Change in Control (as defined
below).

 
 
 
(iv)
No Acceleration.  The exercise or distribution of a 409A Award may not be
accelerated prior to the time specified in accordance with Section 11(a)(iii)
hereof, except in the case of one of the following events:

 
 
 
(A)
Unforeseeable Emergency.  The occurrence of an Unforeseeable Emergency, as
defined below, but only if the net amount payable upon such settlement does not
exceed the amounts necessary to relieve such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the settlement, after taking
into account the extent to which the emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation of
the Participant’s other assets (to the extent such liquidation would not itself
cause severe financial hardship), or by cessation of deferrals under the Plan.
Upon a finding that an Unforeseeable Emergency has occurred with respect to a
Participant, any election of the Participant to defer compensation that will be
earned in whole or part by services in the year in which the emergency occurred
or is found to continue will be immediately cancelled.

 

 
19

--------------------------------------------------------------------------------

 

 
 
(B)
Domestic Relations Order.  The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

 
 
 
(C)
Conflicts of Interest.  Such 409A Award may permit the accelera­tion of the
settlement time or schedule as may be necessary to comply with an ethics
agreement with the Federal government or to comply with a Federal, state, local
or foreign ethics law or conflict of interest law in compliance with Treasury
Regulation § 1.409A-3(j)(4)(iii).

 
 
 
(D)
Change.  The Committee may exercise the discretionary right to accelerate the
lapse of the substantial risk of forfeiture of any unvested compensation deemed
to be a 409A Award upon a 409A Change in Control or to terminate the Plan upon
or within 12 months after a 409A Change in Control, or otherwise to the extent
permitted under Treasury Regulation § 1.409A-3(j)(4)(ix), or accelerate
settlement of such 409A Award in any other circum­stance permitted under
Treasury Regulation § 1.409A-3(j)(4).

 
 
 
(v)
Definitions.  For purposes of this Section 11, the following terms shall be
defined as set forth below:

 
 
 
(A)
“409A Change in Control” shall be deemed to have occurred if, in connection with
a Change in Control (or any other event defined as a change in control relating
to a 409A Award under any applicable Company document), there occurs a change in
the ownership of the Company, a change in effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
as defined in Treasury Regulation § 1.409A-3(i)(5).

 
 
 
(B)
“409A Disability” means an event which results in the Participant being (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii), by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company or its subsidiaries.

 
 
(C)
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or similar


 
20

--------------------------------------------------------------------------------

 

extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, and otherwise meeting the definition set
forth in Treasury Regulation § 1.409A-3(i)(3).
 
 
(vi)
Time of Distribution.  In the case of any distribution of a 409A Award, if the
timing of such distribution is not otherwise specified in the Plan or an Award
agreement or other governing document, the distribution shall be made within 60
days after the date at which the settlement of the Award is specified to
occur.  In the case of any distribution of a 409A Award during a specified
period following a settlement date, the maximum period shall be 90 days, and the
Participant shall have no influence (other than permitted deferral elections) on
any determination as to the tax year in which the distribution will be made
during any period in which a distribution may be made;

 
 
 
 (vii)
Determination of “Specified Employee.” For purposes of a distributions under
Section 11(a)(iii)(B), status of a Participant as a “specified employee” shall
be determined annually under the Company’s administrative procedure for such
determination for purposes of all plans subject to Code Section 409A.

 
 
 (viii)
Non-Transferability.  The provisions of Section 10(b) notwithstanding, no 409A
Award or right relating thereto shall be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or the Participant's Beneficiary.



 
(ix)
Limitation on Setoffs.  If the Company has a right of setoff that could apply to
a 409A Award, such right may only be exercised at the time the 409A Award would
have been distributed to the Participant or his or her Beneficiary.



 
(x)
409A Rules Do Not Constitute Waiver of Other Restrictions.  The rules applicable
to 409A Awards under this Section 11(a) constitute further restrictions on terms
of Awards set forth elsewhere in this Plan.

 
(b)           Separate Payments.  Unless otherwise specified in the applicable
Award agreement, each vesting tranche of an Award shall be deemed to be a
separate payment for purposes of Code Section 409A, and any portion of a vesting
tranche that would vest on a pro rata basis in the event of a separation from
service on December 31 of a given year and the portion that would or would not
vest pro rata for the period from the beginning of a calendar year to the end of
the Company's fiscal year, and the remaining portion of such vesting tranche
that would not so vest, each shall be deemed to be a separate payment for
purposes of Code Section 409A.
 
 
(c)           Distributions Upon Vesting.  In the case of any Non-409A Award
providing for a distribution upon the lapse of a substantial risk of forfeiture,
if the timing of such distribution is not otherwise specified in the Plan or an
Award agreement or other governing document, the distribution shall be made not
later than the 15th day of the third month after the end of the fiscal year in
which the substantial risk of forfeiture lapsed, and if a determination is to be
made promptly following the end of a performance year (as in the case of
performance shares) then the determination of the level of achievement of
performance and the distribution shall be made between the start of the
subsequent fiscal year and the 15th day of the thrid month of such
 

 
21

--------------------------------------------------------------------------------

 

 
subsequent fiscal year.  In all cases, the Participant shall have no influence
(aside from any permitted deferral election) on any determination as to the tax
year in which the distribution will be made.
 
(d)           Grandfathered Awards.  Any award that was both granted and vested
before 2005 and which otherwise might constitute a deferral of compensation
under Section 409A is intended to be “grandfathered” under Section 409A, unless
it has been materially modified since October 3, 2004.  No amendment or change
to the Plan or other change (including an exercise of discretion) with respect
to such a grandfathered award after October 3, 2004, shall be effective if such
change would constitute a “material modification” within the meaning of
applicable guidance or regulations under Section 409A, except in the case of an
award that is, following such modification, compliant as a 409A Award or
compliant with an exemption under Section 409A.


(e)           Limitation on Adjustments.  Any adjustment under Section 10(c)
shall be implemented in a way that complies with applicable requirements under
Section 409A so that Non- 409A Option/SARs do not, due to the adjustment, become
409A Awards, and otherwise so that no adverse consequences under Section 409A
result to Participants.


(f)           Release or Other Termination Agreement.  If the Company requires a
Participant to execute a release, non-competition, or other agreement as a
condition to receipt of a payment upon or following a termination of employment,
the Company will supply to the Participant a form of such release or other
document not later than the date of the Participant's termination of employment,
which must be returned within the minimum time period required by law and must
not be revoked by the Participant within the applicable time period for
revocation in order for the Participant to satisfy any such condition.  If any
amount payable during a fixed period following termination of employment is
subject to such a requirement and the fixed period would begin in one tax year
and end in the next tax year, the Company, in determining the time of payment of
any such amount, will not be influenced by the timing of any action of the
Participant including execution of such a release or other document and
expiration of any revocation period.  In particular, the Company will be
entitled in its discretion to deposit any such payment in escrow during either
year comprising such fixed period, so that such deposited amount is
constructively received and taxable income to the Participant upon deposit but
with distribution from such escrow remaining subject to the Participant's
execution and non-revocation of such release or other document.


(g)           Special Disability Provision.  Unless otherwise provided in an
applicable Award agreement or other governing document, in case of a disability
of a Participant, (i) for any Award or portion thereof that constitutes a
short-term deferral for purposes of Section 409A, the Company shall determine
whether the Participant's circumstances are such that the Participant will not
return to service, in which case such disability will be treated as a
termination of employment for purposes of determining the time of payment of
such Award or portion thereof then subject only to service-based vesting, and
(ii) for any Award or portion thereof that constitutes a 409A Award, the Company
shall determine whether there has occurred a "separation from service" as
defined under Treasury Regulation § 1.409A-1(h) based on Participant's
circumstances, in which case such disability will be treated as a separation
from service for purposes of determining the time of payment of such Award or
portion thereof then subject only to service-based vesting.  In each case, the
Participant shall be accorded the benefit of vesting that would result in the
case of disability in the absence of this provision, so that the operation of
this provision, intended to comply with Section 409A, will not disadvantage the

 
22

--------------------------------------------------------------------------------

 

Participant.  The Company's determinations hereunder will be made within 30 days
after the disability arises or there occurs a material change in the
Participant's condition that constitutes the disability.  In the case of any
short-term deferral, if (i) circumstances arise constituting a disability but
not constituting a termination of employment, (ii) the Award would provide for
vesting upon a termination due to disability, and (iii) the Award would not
qualify as a short-term deferral if the Participant were then permitted to elect
the time at which to terminate employment due to the disability, then only the
Company will be entitled to act to terminate Participant's employment due to
disability.


(h)           Limit on Authority to Amend.  The authority to adopt amendments
under Section 10(e) does not include authority to take action by amendment that
would have the effect of causing Awards to fail to meet applicable requirements
of Section 409A.
 
(i)           Scope and Application of this Provision.  For purposes of this
Section 11, references to a term or event (including any authority or right of
the Company or a Participant) being “permitted” under Section 409A mean that the
term or event will not cause the Participant to be deemed to be in constructive
receipt of compensation relating to the 409A Award prior to the distribution of
cash, Shares or other property or to be liable for payment of interest or a tax
penalty under Section 409A.
 



























































 
23

--------------------------------------------------------------------------------

 

Exhibit A




Deferral Election Rules


If a participant in a plan, program or other compensatory arrangement (a "plan")
of Charming Shoppes, Inc. (the "Company") is permitted to elect to defer awards
or other compensation, any such election relating to compensation deferred under
the applicable plan must be received by the Company prior to the date specified
by or at the direction of the administrator of such plan (the "Administrator,"
which in most instances will be the Human Resources Department).  For purposes
of compliance with Section 409A of the Internal Revenue Code (the "Code"), any
such election to defer shall be subject to the rules set forth below, subject to
any additional restrictions as may be specified by the Administrator.  Under no
circumstances may a participant elect to defer compensation to which he or she
has attained, at the time of deferral, a legally enforceable right to current
receipt of such compensation.


 
(1)
Initial Deferral Elections.  Any initial election to defer compensation
(including the election as to the type and amount of compensation to be deferred
and the time and manner of settlement of the deferral) must be made (and shall
be irrevocable) no later than December 31 of the year before the participant’s
services are performed which will result in the earning of the compensation,
except as follows:



•  
Initial deferral elections with respect to compensation that, absent the
election, constitutes a short-term deferral may be made in accordance with
Treasury Regulation § 1.409A-2(a)(4) and (b);

•  
Initial deferral elections with respect to compensation that remains subject to
a requirement that the participant provide services for at least 12 months (a
“forfeitable right” under Treasury Regulation § 1.409A-2(a)(5)) may be made on
or before the 30th day after the participant obtains the legally binding right
to the compensation, provided that the election is made at least 12 months
before the earliest date at which the forfeiture condition could lapse and
otherwise in compliance with Treasury Regulation § 1.409A-2(a)(5);

•  
Initial deferral elections by a participant in his or her first year of
eligibility may be made within 30 days after the date the participant becomes
eligible to participate in the applicable plan, with respect to compensation
paid for services to be performed after the election and in compliance with
Treasury Regulation § 1.409A-2(a)((7);

•  
Initial deferral elections by a participant with respect to performance-based
compensation (as defined under Treasury Regulation § 1.409A-1(e)) may be made on
or before the date that is six months before the end of the performance period,
provided that (i) the participant was employed continuously from either the
beginning of the performance period or the later date on which the performance
goal was established, (ii) the election to defer is made before such
compensation has become readily ascertainable (i.e., substantially certain to be
paid), (iii) the performance period is at least 12 months in length and the
performance goal was established no later than 90 days after the commencement of
the service period to which the performance goal relates, (iv) the
performance-based compensation is not payable in the absence of  performance
except due to death, disability, a 409A Change in Control (as defined in Section
11(a)(v)(A) of the 2004 Stock Award and Incentive Plan) or as otherwise
permitted under Treasury Regulation § 1.409A-1(e), and (v) this initial deferral
election must in any event comply with Treasury Regulation § 1.409A-2(a)(8);


 
24

--------------------------------------------------------------------------------

 

•  
Initial deferral elections resulting in Company matching contributions may be
made in compliance with Treasury Regulation § 1.409A-2(a)(9);

•  
Initial deferral elections may be made to the fullest permitted under other
applicable provisions of Treasury Regulation § 1.409A-2(a); and



 
(2)
Further Deferral Elections.  The foregoing notwithstanding, for any election to
further defer an amount that is deemed to be a deferral of compensation subject
to Code Section 409A (to the extent permitted under Company plans, programs and
arrangements), any further deferral election made under the Plan shall be
subject to the following, provided that deferral elections in 2005 - 2008 may be
made under applicable transition rules under Section 409A:



•  
The further deferral election will not take effect until at least 12 months
after the date on which the election is made;

•  
If the election relates to a distribution event other than a Disability (as
defined in Treasury Regulation § 1.409A-3(i)(4)), death, or Unforeseeable
Emergency (as defined in Treasury Regulation § 1.409A-3(i)(3)), the payment with
respect to which such election is made must be deferred for a period of not less
than five years from the date such payment would otherwise have been paid (or in
the case of a life annuity or installment payments treated as a single payment,
five years from the date the first amount was scheduled to be paid), to the
extent required under Treasury Regulation § 1.409A-2(b);

•  
The requirement that the further deferral election be made at least 12 months
before the original deferral amount would be first payable may not be waived by
the Administrator, and shall apply to a payment at a specified time or pursuant
to a fixed schedule (and in the case of a life annuity or installment payments
treated as a single payment, 12 months before the date that the first amount was
scheduled to be paid);

•  
The further deferral election shall be irrevocable when filed with the Company;
and

•  
The further deferral election otherwise shall comply with the applicable
requirements of Treasury Regulation § 1.409A-2(b).



(3)  
Transition Rules.  Initial deferral elections and elections to change any
existing deferred date for distribution of compensation in any transition period
designated under Department of the Treasury and IRS regulations may be permitted
by the Company to the fullest extent authorized under transition rules and other
applicable guidance under Code Section 409A (including transition rules in
effect in the period 2005 – 2008).






















 
25

--------------------------------------------------------------------------------

 
